DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-19 are pending in the application.  Claim 19 is new.  Claims 1 and 16 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0031922 A1) (“Duffy”) in view of Lenker et al. (US 2006/0052750 A1) (“Lenker”).
Regarding claims 1, 2, 10, and 11, Duffy discloses (Figures 1-3D) an implant introduction device, comprising: a cylindrical hollow sleeve (310) having a predetermined diameter (Figures 3A-3D) and that extends in an axial direction and surrounds a continuous lumen, the hollow sleeve having at least a first tubular section (310A) and a second tubular section (310B) opposite the first section in the axial 

    PNG
    media_image1.png
    330
    620
    media_image1.png
    Greyscale

Duffy is silent regarding how the first tubular section and the second tubular section are connected at the connection area.  Duffy fails to disclose that the connection area has a meandering course in the peripheral direction and the meandering course of the first material and the second material creates a gradual transition of bending rigidity in the axial direction, wherein the meandering course of the connection area is formed by a plurality of mountain-shaped and valley shaped sections of the connection area arranged in alternation in the peripheral direction.  Duffy fails to disclose that the first tubular section and the second tubular section are connected together over the 
	Lenker teaches (Figures 9A-9C) a known technique for connecting two tubular sections of a sheath with different properties. Lenker teaches a method for bonding two tubular sections (810, 916) of a tubular structure (900) such that a hollow sheath is formed.  Lenker teaches that the first tubular section (810) is opposite the second tubular section (916) in the axial direction.  Lenker teaches that the first and second tubular sections are connected with one another through a connection area (910) in a peripheral direction around the hollow sleeve.  Lenker teaches that the first and second tubular sections have different mechanical properties (paragraph 0088).  Lenker teaches that the connection area (910) has a meandering course in the peripheral direction and the meandering course of the first material and the second material creates a gradual transition of properties in the axial direction (paragraph 0088), wherein the meandering course of the connection area is formed by a plurality of mountain-shaped and valley shaped sections (912, 914) of the connection area arranged in alternation in the peripheral direction (Figures 9A and 9C, paragraph 0088).  Lenker teaches that the first tubular section (810) and the second tubular section (916) are connected together over the connection area (910) by material bonding, wherein the material bonding comprises fusing the two materials (paragraph 0088).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant introduction device disclosed by Duffy to have a connection area that has a meandering course in the peripheral direction and the meandering course of the first material and the second 
Regarding claim 4, Duffy in view of Lenker teaches (Lenker, Figures 9A and 9C) that each of the plurality of mountain-shaped sections is formed by a pair of legs, each pair of legs forming an angle. However, the combined teaching fails to teach that the angle is in a range from 5 to 60 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle formed by each pair of legs of the plurality of mountain-shaped sections to be in a range from 5 to 60 degrees since it has been held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device taught by Duffy in view of Lenker would not operate differently if the legs of the mountain-shaped sections were formed in the angle range as claimed. Further, Applicant places no criticality on the range claimed, indicating simply that the angle preferably lies in the range from 1 to 60 degrees, more preferably in the range from 2 to 45 degrees, and most preferably in the range from 5 to 30 degrees (see Page 9 of Specification). While these ranges are disclosed as preferable, the Applicant has not established that they are critical.
	Regarding claim 5, Duffy in view of Lenker teaches (Lenker, Figures 9A and 9B) that each of the plurality of mountain-shaped sections is formed by a pair of legs, each pair of legs forming an angle.  However, the combined teaching fails to teach that the angle is in a range from 1 to 60 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle formed by each pair of legs of the plurality of mountain-shaped sections to be in a range from 1 to 60 degrees since it has been held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, 
Regarding claim 6, Duffy in view of Lenker teaches (Lenker, Figures 9A and 9C) that each of the plurality of valley-shaped and mountain-shaped sections (912, 914) is triangular.
Regarding claim 12, Duffy in view of Lenker teaches (Duffy, Figures 3A-3D) that the hollow sleeve (310) comprises an inner shaft (319) to carry an implant (326).
Regarding claim 13, Duffy in view of Lenker teaches (Duffy, Figures 3A-3D) that the hollow sleeve (310) comprises an outer shaft (314) that surrounds an inner shaft (319) that carries an implant (326).
Regarding claim 14, Duffy in view of Lenker teaches (Duffy, Figures 3A-3D) that the implant introduction device comprises a lock capable of introducing an outer shaft (314, 318) together with an inner shaft (319) that carries an implant (326) into a body lumen (Duffy, paragraph 0037).
Regarding claim 15, Duffy in view of Lenker teaches (Duffy, Figures 3A-3D) that the hollow sleeve (310) comprises a stabilizer that is capable of stabilizing an outer 
Regarding claims 16-18, Duffy discloses (Figures 1-3D) an implant introduction device comprising at least a first (310A) and a second (310B) tubular section of a hollow sleeve (310) that extends in an axial direction and surrounds a continuous lumen, the first and second tubular sections each having the same predetermined diameter (Figure 3A), the first tubular section being made of a first material and the second tubular section being made of a second material, the first material having a higher bending rigidity than the second material (paragraph 0037).  Duffy discloses (Figure 3A) that the two tubular sections are connected together into a single-piece hollow sleeve that extends in an axial direction and surrounds a continuous lumen.
However, Duffy is silent as to how the two tubular sections are connected.  Duffy fails to disclose the first tubular section having a face that defines a meandering course, and the second tubular section having a face that defines a meandering course that is complementary to that of the first face so that the two faces can lie against one another in a form-fit manner.  Duffy fails to disclose arranging the two tubular sections together in such a way that the two faces lie against one another in a form-fit manner and forming a connection between the two faces by bonding so that the two tubular sections are connected together into a single-piece hollow sleeve that extends in an axial direction and surrounds a continuous lumen.  Duffy fails to disclose that the bonding comprises material bonding by fusing the two faces, and wherein the bonding comprises substance bonding.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant introduction device disclosed by Duffy such that it is formed via a production process where the first tubular section has a face that defines a meandering course, and the second tubular section 
Regarding claim 19, Duffy in view of Lenker teaches (Duffy, Figure 3A) that the predetermined diameter is constant throughout the first tubular section and the second tubular section.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0031922 A1) (“Duffy”) in view of Lenker et al. (US 2006/0052750 A1) (“Lenker”) as applied to claim 1 above, and further in view of Starksen et al. (US 2014/0155783 A1) (“Starksen”).
Regarding claim 3, Duffy in view of Lenker teaches the invention substantially as claimed.  In Figures 9A and 9C of Lenker, it appears that a base of the each of the plurality of mountain-shaped sections is smaller than a height of each adjacent one of the plurality of valley-shaped sections.  However, the combined teaching fails to explicitly teach that a base of the each of the plurality of mountain-shaped sections is smaller than a height of each adjacent one of the plurality of valley-shaped sections.
Starksen teaches (Figure 4D) an implant introduction device (400), comprising: a at least a first section (401) and a second section (402) opposite the first section in the axial direction, the two sections being connected with one another through a connection area (413) around the device in the peripheral direction, the first section being made of a first material and the second section being made of a second material, the first material having higher bending rigidity than the second material (paragraph 0045), wherein the connection area has a meandering course (Figure 4D, paragraph 0045) in the peripheral direction.  Starksen teaches (Figure 4D) that the meandering course of the connection area is formed by mountain-shaped und valley-shaped sections of the connection area arranged in alternation in the peripheral direction (paragraph 0045).  Starksen teaches that a sloped interface creates a larger contact surface between the first section (401) and the second section (402) in comparison to a linear interface, such as in Figures 4A and 4B.  
.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0031922 A1) (“Duffy”) in view of Lenker et al. (US 2006/0052750 A1) (“Lenker”) as applied to claim 1 above, and further in view of Wang (US 5,533,985).
Regarding claims 7 and 8, Duffy in view of Lenker teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the first material comprises a plastic selected from the group of a polyether block amide, a thermoplastic polyurethane, a thermoplastic elastomer, a polycarbonate-based thermoplastic polyurethane, and a polyether-based thermoplastic polyurethane.  The combined teaching also fails to teach that the second material comprises a plastic selected from the group of a polyether block amide, a thermoplastic polyurethane, a thermoplastic elastomer, a polycarbonate-based thermoplastic polyurethane, and a polyether-based thermoplastic polyurethane.
Wang teaches (Figures 1A and 8A-9B) an implant introduction device, comprising: a hollow sleeve that extends in an axial direction having at least a first tubular section (18) and a second tubular section (16) opposite the first section in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first material to comprise a plastic selected from the group of a polyether block amide, a thermoplastic polyurethane, a thermoplastic elastomer, a polycarbonate-based thermoplastic polyurethane, and a polyether-based thermoplastic polyurethane and to modify the second material to comprise a plastic selected from the group of a polyether block amide, a thermoplastic polyurethane, a thermoplastic elastomer, a polycarbonate-based thermoplastic polyurethane, and a polyether-based thermoplastic polyurethane, since “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”  In re Leshin.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0031922 A1) (“Duffy”) in view of Lenker et al. (US 2006/0052750 A1) (“Lenker”) as applied to claim 1 above, and further in view of Kasic, II (US 2017/0252027 A1) (“Kasic”).
Regarding claim 9, Duffy in view of Lenker teaches the invention substantially as claimed. However, the combined teaching fails to teach that the first material has a flexular modulus that lies in the range from 7 MPa to 650 MPa.
Kasic teaches an analogous device that is inserted into the body that is formed of a material is formed of a suitable biocompatible material appropriate for use inside a patient’s body, including urethane-based materials, polyurethane-containing materials, suitably flexible polyethylene-containing materials, polyethylene terephthalate (PET)-containing materials, polyisoprene-containing materials, polypropylene, fluoroplastic, polymers, elastomers, and thermoplastic elastomers, and combinations and mixtures of the foregoing.  Kasic teaches that the material has a flexural modulus ranging between about 90 MPa and about 500 MPa (paragraph 0083).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first section of the sleeve to be formed of a first material that has a flexular modulus that lies in the range from 7 MPa to 650 MPa, as taught by Kasic, since “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.  The Applicant has argued that the amendments clarify over the combination of Duffy in view of Lenker because the chevrons 912 in Lenker are not part of a cylindrical or hollow sleeve having a predetermined diameter and that extends in an axial direction and surrounds a continuous lumen.  The Applicant’s arguments are based on the teaching that the sheath of Lenker is collapsible and expandable.  The Applicant’s arguments are not persuasive because Duffy discloses a cylindrical or conical hollow sleeve having a predetermined diameter as claimed (see Figure 3A of Duffy).  The Examiner is not relying on the expandable/collapsible features of the Lenker reference in the teaching.  
Duffy discloses that the cylindrical hollow sleeve has at least a first tubular section (310A) and a second tubular section (310B) opposite the first section in the axial direction, the first and second tubular sections being connected with one another.  However, Duffy is silent regarding how the first and second tubular sections are connected.
Lenker teaches a connection area between two tubular sections formed by proximal and distal chevrons (912, 914), which are interdigitated and affixed by fusing, gluing, bonding, welding, sleeving, or clamping together.  Lenker teaches that the proximal and distal chevrons are generally undistorted and form a substantially even zig-zag pattern with a substantially smooth gradual transition in properties when going from the proximal sheath tubing (916) to the distal sheath covering (810).  See paragraph 0088 of Lenker.
Lenker teaches that a connection formed by two form-fitting meandering faces joined together is a means for attaching two tubular sections to create a smooth gradual transition in properties when going from the proximal tubular section to the distal tubular section.   
The Applicant further argues that Lenker is incompatible with Duffy.  The Examiner disagrees.  Duffy discloses a cylindrical hollow sleeve having a first tubular section (310A) connected to a second tubular section (310B).  Duffy discloses that the first tubular section has a higher bending rigidity than the second tubular section (Duffy, paragraph 0037).  Lenker teaches that a connection area joining two tubular sections that has a meandering course (interdigitated chevrons) creates a substantially smooth gradual transition in properties when going from the proximal tubular section to the distal tubular section (Lenker, paragraph 0088).  Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the connection area taught by Lenker would provide a substantially smooth gradual transition in bending rigidity when going from the proximal tubular section to the distal tubular section of Duffy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/C.D.K/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771